United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.M., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
SACRAMENTO MEDICAL CENTER,
Mather, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-1627
Issued: January 4, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On August 10, 2016 appellant, through counsel, filed a timely appeal from a July 15,
2016 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP). As more
than 180 days elapsed from the last merit decision, dated September 29, 2014, to the filing of this
appeal, pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3 the Board lacks jurisdiction to review the merits of the claim.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration as it
was untimely filed and failed to demonstrate clear evidence of error.
FACTUAL HISTORY
On August 13, 2014 appellant, then a 49-year-old health technician, filed a traumatic
injury claim (Form CA-1) alleging that on June 4, 2014 at 7:30 a.m. she slipped and almost fell
in the parking lot. She noted that as she stepped out of her car and up onto the curb her foot
slipped multiple times. Appellant alleged that she sprained her right ring finger, fractured her
right hand, dislocated three middle toes, and bruised her right ankle.
In a letter dated August 21, 2014, OWCP noted that appellant had not filed her traumatic
injury claim within 30 days and was not entitled to continuation of pay (COP). In a separate
letter of the same date, it requested additional factual and medical evidence supporting
appellant’s traumatic injury claim.
Dr. Christine Bosserman, an emergency medicine physician, examined appellant on
September 12, 2014 and noted that appellant had slipped on the curb in the parking lot with
multiple twists and falls without hitting the asphalt. She related that appellant had placed her
right foot on the curb and slipped off three times while trying to move along the length of her
car. Dr. Bosserman indicated that appellant injured her right foot, toes, ankle, right ring finger,
and ribs. Appellant had initially received care from a podiatrist. This injury aggravated
preexisting right ankle arthritis. Dr. Bosserman diagnosed right foot joint pain.
By decision dated September 29, 2014, OWCP denied appellant’s traumatic injury claim
finding that she had not established that the employment incident occurred as alleged due to
delays in reporting the incident, delay in seeking medical treatment, and the failure to offer a
clear description of the employment incident. It also noted that she failed to submit medical
evidence of a diagnosed condition.
Appellant submitted a narrative statement describing the events of June 4, 2014. She
noted that she was parked in the nonpatient parking lot next to the curb. Appellant stepped out
of her car with her right foot on the curb and her left foot on the asphalt. Her right foot slipped
from the curb and twisted. Appellant repeated this motion twice more to get to the end of her
car. Her right foot began hurting and she sprained her ring finger on her right hand. Appellant
arrived at work at 7:30 a.m. and worked through lunch. She contacted her primary care
physician who ordered x-rays, wrapped her foot, and referred her to a podiatrist. The podiatrist
prescribed a cam walker which appellant wore for three weeks with no improvement. She then
sought treatment from Dr. Bosserman.
Dr. Kim Yen Vo, a Board-certified family practitioner, examined appellant on June 5,
2014 for right foot pain. Appellant included e-mails dated June 5, 2014 between Dr. Vo and
appellant noting that she had slipped the previous week and was experiencing ankle pain after
her foot slid off the curb and twisted. Appellant indicated that she had experienced this pain for
three days. On June 6, 2014 Dr. Vo provided results on examination and diagnosed right foot

2

pain caused by slipping, tripping, or stumbling as well as right ankle arthritis and adjustment
disorder with anxiety. She listed appellant’s date of injury as May 28, 2014 when she was
stepping out from her car onto the curb and her right foot slipped with right ankle inversion.
Appellant also provided her treatment notes from Dr. Jake Lee, a podiatrist, beginning on
July 18, 2014.
Dr. Bosserman completed a report on October 6, 2014 and found moderate degenerative
osteoarthrosis of the anterior medial tibiotalar joint and mild-to-moderate degenerative
osteoarthrosis of the posterior subtalar joint. She again diagnosed right foot joint pain.
Dr. Masoud Ghalambor, a Board-certified orthopedic surgeon, examined appellant on
October 24, 2014. He described her history of injury as falling off a curb at work on June 4,
2014 injuring her right foot. Dr. Ghalambor found very limited range of motion in the right
ankle and crepitus with movement. He diagnosed closed fracture of the right metatarsal bones,
traumatic arthropathy right ankle and foot with metatarsal stress fracture, and preexisting right
ankle post-traumatic arthritis and talus fracture malunion. Dr. Ghalambor found that as a result
of her industrial injury appellant sustained an overloading of the right lateral foot with stress
fracture formation in the fourth and fifth metatarsals. On December 1, 2014 he noted that
appellant had experienced improvement with the cam walker and should continue to wear this
device.
Appellant requested an oral hearing from OWCP’s Branch of Hearings and Review on
January 7, 2015. By decision dated February 23, 2015, the Branch of Hearings and Review
denied appellant’s request for an oral hearing as it was untimely.
In a letter dated January 22, 2016, counsel requested that OWCP rescind the
September 29, 2014 decision based on a report from Dr. Ghalambor dated December 22, 2015.
In this report, Dr. Ghalambor noted that he first examined appellant on October 24, 2014 and
listed her date of injury as June 4, 2014. He indicated that the exact nature of appellant’s injury
was unknown and that it was more than likely a twisting injury due to stepping off a curb.
Dr. Ghalambor opined that, as a result of the twisting injury, appellant was bearing more weight
on the outside of her foot and eventually developed stress fractures. He noted that appellant
developed stress fractures as she had a preexisting severe arthritis of the right ankle and subtalar
joint.
On May 26, 2016 counsel noted that the motion to rescind should be considered a request
for reconsideration.
By decision dated July 15, 2016, OWCP declined to reopen appellant’s claim for
consideration of the merits finding that the January 22, 2016 request for reconsideration was
untimely filed and failed to demonstrate clear evidence of error on the part of OWCP.

3

LEGAL PRECEDENT
Section 8128(a) of FECA3 does not entitle a claimant to a review of an OWCP decision
as a matter of right.4 This section vests OWCP with discretionary authority to determine whether
it will review an award for or against compensation.5 OWCP, through regulations, has imposed
limitations on the exercise of its discretionary authority. One such limitation is that OWCP will
not review a decision denying or terminating a benefit unless the application for review is timely.
In order to be timely, a request for reconsideration must be received by OWCP within one year
of the date of OWCP’s merit decision for which review is sought. Timeliness is determined by
the document receipt date of the reconsideration request, the “received date” in the Integrated
Federal Employee’s Compensation System (iFECS).6 The Board has found that the imposition
of this one-year time limitation does not constitute an abuse of the discretionary authority
granted OWCP under 5 U.S.C. § 8128(a).7
In those cases where requests for reconsideration are untimely filed, the Board has held
that OWCP must nevertheless undertake a limited review of the case to determine whether there
is clear evidence of error pursuant to the untimely request.8 OWCP’s procedures provide that
OWCP will reopen a claimant’s case for merit review, notwithstanding the one-year filing
limitation set forth in OWCP’s regulations, if the claimant’s request for reconsideration
demonstrates “clear evidence of error” on the part of OWCP.9
To demonstrate clear evidence of error, a claimant must submit evidence relevant to the
issue which was decided by OWCP.10 The evidence must be positive, precise and explicit and
must be manifest on its face that OWCP committed an error.11 Evidence which does not raise a
substantial question concerning the correctness of OWCP’s decision is insufficient to
demonstrate clear evidence of error.12 It is not enough merely to show that the evidence could be
construed so as to produce a contrary conclusion.13 This entails a limited review by OWCP of
how the evidence submitted with the reconsideration request bears on the evidence previously of
3

5 U.S.C. § 8128(a).

4

Thankamma Mathews, 44 ECAB 765, 768 (1993).

5

Id. at 768; see also Jesus D. Sanchez, 41 ECAB 964, 966 (1990).

6

20 C.F.R. § 10.607; Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4(b)
(February 2016). G.F., Docket No. 15-1053 (September 11, 2015).
7

Supra note 4 at 769; Jesus D. Sanchez, supra note 5 at 967.

8

Supra note 4 at 770.

9

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.5 (February 2016).

10

Supra note 4.

11

Leona N. Travis, 43 ECAB 227, 241 (1991).

12

Jesus D. Sanchez, supra note 5 at 968.

13

Supra note 11.

4

record and whether the new evidence demonstrates clear error on the part of OWCP.14 To
demonstrate clear evidence of error, the evidence submitted must not only be of sufficient
probative value to create a conflict in medical opinion or establish a clear procedural error, but
must be of sufficient probative value to prima facie shift the weight of the evidence in favor of
the claimant and raise a substantial question as to the correctness of OWCP’s decision.15 The
Board must make an independent determination of whether a claimant has submitted clear
evidence of error on the part of OWCP such that OWCP abused its discretion in denying merit
review in the face of such evidence.16
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration as it
was untimely filed and failed to demonstrate clear evidence of error.
Counsel requested reconsideration of OWCP’s September 29, 2014 merit decision on
January 26, 2016. As this request was not received within one year of the most recent merit
decision, the Board finds that OWCP properly determined that it was untimely.
The Board further finds that appellant’s request for reconsideration failed to demonstrate
clear evidence of error. OWCP denied appellant’s traumatic injury claim finding as she had not
established that the employment incident occurred as alleged. Following the September 29, 2014
merit decision, appellant submitted a factual statement as well as medical evidence from
Drs. Vo, Lee, and Ghalambor. This evidence casts further doubt on the timing of appellant’s
alleged employment incident. Dr. Vo indicated that appellant sustained her right ankle injury on
May 28, 2014. This date is in keeping with the e-mail correspondence between appellant and
Dr. Vo in which appellant noted on June 5, 2014 that her ankle pain had continued over several
days.
Furthermore, Dr. Ghalambor’s December 22, 2015 note attributed appellant’s diagnosed
stress fractures not to her employment incident, but rather to the act of walking on her right foot
for several months after the initial injury.
The Board finds that the additional evidence submitted by appellant does not shift the
weight of the evidence in favor of the claimant nor does it raise a substantial question as to the
correctness of OWCP’s decision. Therefore, appellant has failed to demonstrate clear evidence
of error in her untimely request for reconsideration.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration as it
was untimely filed and failed to demonstrate clear evidence of error.
14

Nelson T. Thompson, 43 ECAB 919, 922 (1992).

15

Leon D. Faidley, Jr., 41 ECAB 104, 114 (1989).

16

Nancy Marcano, 50 ECAB 110 (1998).

5

ORDER
IT IS HEREBY ORDERED THAT July 15, 2016 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: January 4, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

6

